Scott, Judge,
delivered the opinion of the court.
The instructions given by the court properly declared the law of this case. The license of Lionberger to the defendant to join fences with him was revocable. The subsequent *180sale of the land was a revocation of this license granted by Lionberger, and the defendants had a right to remove their fence. The defendants do not appear to have had any notice of the agreement between Lionberger and IIoux. No mention was made of it in the deed from Lionberger to the defendants, nor were they in any way bound by it. It does not appear that any injury was suffered by the plaintiff in consequence of the act of the defendants. (Munford v. Whiting, 15 Wend. 380.) The other judges concurring, the judgment will be affirmed.